                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


MARK J. BRADY,

              Plaintiff,

      v.                                               Case No. 20-CV-918

KEVIN CARR,
MARLENE LARSON, and
SUSAN NOVAK,

              Defendants.


                                SCREENING ORDER


      Plaintiff Mark Brady, who is representing himself, filed a complaint under 42

U.S.C. § 1983 alleging that the defendants violated his constitutional rights. This

order resolves Brady’s motion for leave to proceed without prepaying the filing fee

and screens his complaint. The court has jurisdiction to do so in light of Brady’s

consent to the full jurisdiction of a magistrate judge and the Wisconsin Department

of Justice’s limited consent to the exercise of magistrate judge jurisdiction as set forth

in the Memorandum of Understanding between the Wisconsin Department of Justice

and this court.

   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The court may allow a plaintiff to proceed without prepaying the filing fee if:

(1) he shows that he cannot pay the filing fee; and (2) the case is not frivolous or

malicious, does not fail to state a claim on which relief may be granted, and does not




           Case 2:20-cv-00918-SCD Filed 07/07/20 Page 1 of 9 Document 5
seek monetary relief against a defendant that is immune from such relief. 28 U.S.C.

§§1915(a) and (e)(2).1

       Brady states that he was recently released from prison, is unemployed, and

has no monthly wages. ECF No. 2 at 1-2. His wife is sick and also does not work. Id.

at 4. He states that he has about $1,000 per month in household expenses. Id. at 2.

Based on these assertions, the court finds that Brady cannot afford to prepay the $350

civil case filing fee. Also, for the reasons explained later in this decision, the court

finds that Brady states a claim with which he may proceed. Accordingly, the court

will grant Brady’s motion to proceed without prepaying the filing fee. He may pay the

$350 filing fee over time, as he is able.

    2. Screening the Complaint

       2.1 Federal Screening Standard

       In determining whether a complaint states a claim, the court applies the same

standard that applies to dismissals under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,


1
 Brady alleges the defendants violated his constitutional rights while he was incarcerated; however,
Brady was not incarcerated when he filed his complaint. Accordingly, the Prison Litigation Reform
Act does not apply to this case.
                                                 2



          Case 2:20-cv-00918-SCD Filed 07/07/20 Page 2 of 9 Document 5
550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

      2.2 Brady’s Allegations

       Brady alleges that he was incorrectly labeled as a sexual offender when he

was incarcerated on December 5, 2016. Brady explains that his conviction was for a

ninth OWI and that he has never been convicted of a sex offense or served a sentence

for a sex offense. As a result of this incorrect labeling, a sexual offender treatment

program was assessed as a requirement and he was denied a lower custody

classification, which meant he was not eligible for work release or for the early release

program (ERP).

      Brady asserts that he fought the incorrect label for three years, but was

repeatedly told by the Department of Corrections psychology department that the

assessment was correct. According to Brady, a new psychology administrator at

                                           3



         Case 2:20-cv-00918-SCD Filed 07/07/20 Page 3 of 9 Document 5
Redgranite Correctional Institution finally recognized that the label was incorrect

and the sexual offender training requirement was removed as an “inappropriate

referral.” Brady explains that he was then allowed to lower his custody classification.

He subsequently completed ERP and was released from custody on May 21, 2020.

       2.3 Analysis

       Under the Fourteenth Amendment, state officials may not deprive any person

of life, liberty, or property without due process of law. U.S. Const. amend. XIV. To

“properly plead a due process claim under § 1983, [a plaintiff] must sufficiently allege

(1) that [he] had a cognizable liberty interest under the Fourteenth Amendment; (2)

that [he] was deprived of that liberty interest; (3) and that the deprivation was

without due process.” Mann v. Vogel, 707 F.3d 872, 877 (7th Cir. 2013).

       Prisoners generally have a liberty interest in avoiding consequences that are

qualitatively different from typical conditions of confinement. See Knowlin v. Heise,

420 F. App’x 593, 596-97 (7th Cir. 2011). The Seventh Circuit has clarified that

privileges such as a “diminished chance of discretionary parole, work release, better

custody classification, and transfer to institutions that [a prisoner] regard[s] as better

facilities” are not protected under the Constitution. Id. However, the Seventh Circuit

has acknowledged (without reaching a decision on the issue) that other courts have

found that the “stigma of sex-offender label affects a liberty interest and . . . the label,

coupled with compelled therapy, does affect such an interest.” Id. at 597 (citing

Renchenski v. Williams, 622 F.3d 315, 325-331 (3rd Cir. 2010)).



                                             4



         Case 2:20-cv-00918-SCD Filed 07/07/20 Page 4 of 9 Document 5
      Accordingly, the court finds that Brady states a due process claim based on his

allegations that, at intake, he was labeled as a sex offender and referred for

mandatory sex offender training despite never having been convicted of a sexual

offense. Development of the record is necessary to determine what, if any, process

was offered to Brady prior to the assessment and whether the offered process, if any,

was constitutionally adequate.

      Although the court finds that Brady states a claim, it is unclear against whom

he states that claim. A defendant is liable under § 1983 only if he was personally

responsible for the deprivation of a constitutional right, meaning that the deprivation

occurred at the defendant’s behest or with his knowledge and consent. See Williams

v. Shah, 927 F.3d 476, 482 (7th Cir. 2019). The mere fact someone holds a supervisory

position is not a sufficient basis for liability. The only time a supervisor will be held

liable for a subordinate’s misconduct is if the supervisor directs or consents to the

misconduct. For example, the supervisor “must know about the conduct and facilitate

it, approve it, condone it, or turn a blind eye” for fear of what they might see. Gentry

v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995) (quoting Jones v. City of Chicago, 856

F.2d 985, 992 (7th Cir.1988)). “[S]upervisors who are merely negligent in failing to

detect and prevent subordinates’ misconduct are not liable.” Jones, 856 F.2d at 992.

      Brady names three defendants in the caption of his complaint: “Kevin Carr,

Sec. of DOC, Marlene Larson, Dept. Psych DOC, [and] Susan Novak, Warden RGCI.”

ECF No. 1. None of these defendants are named in the body of his complaint. Instead,

Brady alleges generally that “the DOC/Psychology Dept” is responsible for the alleged

                                           5



         Case 2:20-cv-00918-SCD Filed 07/07/20 Page 5 of 9 Document 5
misconduct. Id. at 2-4. It appears that Brady may have named Carr, Larson, and

Novak as defendants because of their roles as supervisors, but as explained, that is

an insufficient basis for liability under § 1983. Brady may proceed only against the

individual (or individuals) who is personally responsible for the alleged constitutional

violation.

      Accordingly, the court will add a John Doe placeholder to the caption and

dismiss Carr and Larson as defendants. The court will leave Novak as a defendant,

but only for the limited purpose of helping Brady identify the individual allegedly

responsible for labeling him as a sex offender without due process. See Donald v. Cook

County Sheriff’s Dept., 95 F.3d 548, 555-56 (7th Cir. 1996) (outlining ways a court

must assist a plaintiff in identifying the identities of unnamed defendants). After

Novak’s lawyer files an appearance in this case, Brady may serve discovery requests

upon Novak to get information that will help him identify the name of the Doe

defendant. Brady should mail his requests to Novak’s attorney at the address in the

notice of appearance; he should not file his discovery requests with the court.

      For example, Brady may serve interrogatories (written questions) under Fed.

R. Civ. P. 33 or document requests under Fed. R. Civ. P. 34. Because Brady does not

state a claim against Novak, his discovery requests must be limited to seeking

information or documents that will help him learn the Doe defendant’s name. Brady

may not ask Novak about any other topic, and Novak is under no obligation to

respond to Brady’s complaint or to discovery requests about topics unrelated to

identifying the Doe defendant.

                                           6



         Case 2:20-cv-00918-SCD Filed 07/07/20 Page 6 of 9 Document 5
        After Brady learns the name of the person he alleges violated his constitutional

rights, he must file a motion to substitute the name for the Doe placeholder.2 The

court will dismiss Novak as a defendant after Brady identifies the Doe defendant.

After the identified defendant has an opportunity to respond to Brady’s complaint,

the court will set a deadline for discovery. At that point, Brady may use discovery to

get the information he believes he needs to prove his claims.

        Brady must identify the name of the Doe defendant within sixty days of

Novak’s lawyer filing a notice of appearance. If he does not or does not explain to the

court why he is unable to do so, the court may dismiss his case based on his failure to

diligently pursue it. See Civil L. R. 41(c).

3. Conclusion

        THEREFORE, IT IS ORDERED that Brady’s motion for leave to proceed

without prepaying the $350 filing fee (ECF No. 2) is GRANTED. Brady may send

payments, as he is able, to the clerk’s office at the address below. Brady should take

care to clearly identify his payments with the case name and number assigned to this

case.

        IT IS FURTHER ORDERED that Kevin Carr and Marlene Larson are

DISMISSED. The clerk’s office shall add a John Doe placeholder to the caption on

the docket.



2
 Normally, the court requires a plaintiff who adds a defendant to amend his complaint; however,
because Brady is representing himself and because his complaint gives the Doe defendant notice of
what Brady believes he or she did to violate his constitutional rights, the court will allow Brady to
substitute the defendant’s name for the Doe placeholder.
                                                 7



          Case 2:20-cv-00918-SCD Filed 07/07/20 Page 7 of 9 Document 5
       Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on Susan Novak.

Novak need not respond to Brady’s complaint; however, her lawyer must file a notice

of appearance, and Novak must respond to discovery requests as described in this

decision.

       IT IS FURTHER ORDERED that Brady must identify the name of the Doe

defendant (or file a written explanation of why he is unable to do so) within sixty days

of Novak’s lawyer filing a notice of appearance.

       IT IS FURTHER ORDERED that Brady submit the original document for

each filing to the court to the following address:

                            Office of the Clerk
                            United States District Court
                            Eastern District of Wisconsin
                            362 United States Courthouse
                            517 E. Wisconsin Avenue
                            Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

       Brady is further advised that failure to make a timely submission may result

in the dismissal of this case for failure to diligently pursue it. In addition, the parties

must notify the Clerk of Court of any change of address. Brady’s failure to keep the

court advised of his whereabouts may result in the dismissal of this case without

further notice.


                                            8



            Case 2:20-cv-00918-SCD Filed 07/07/20 Page 8 of 9 Document 5
      Enclosed is a guide entitled “Answers to Pro Se Litigants’ Common Questions,”

that addresses topics that arise in cases filed by pro se plaintiffs. The court also

directs Brady to its website: https://www.wied.uscourts.gov. The “Representing

Yourself” tab has resources that Brady may find helpful as he litigates his case.

      Dated at Milwaukee, Wisconsin, this 7th day of June, 2020.

                                              BY THE COURT:




                                              ______________________________
                                              STEPHEN DRIES
                                              United States Magistrate Judge




                                          9



         Case 2:20-cv-00918-SCD Filed 07/07/20 Page 9 of 9 Document 5
